The Chancellor
decided that the application must be made to the vice chancellor of the circuit in which the decree appealed from was entered. He said that where a decree was made by the assistant vice chancellor and entered with the clerk of the circuit in which the court was held by such assistant vice chancellor, as directed by the statute, the vice chancellor of that circuit had the jurisdiction and control of the subsequent proceedings upon that decree. And that if a party in whose favor a decree is made proceeds thereon after an appeal has been entered, and the proper steps have been taken to make such appeal a stay of proceedings, an application to set aside his proceedings for irregularity must be made to the vice chancellor having the direction and control of such proceedings, and not to the chancellor.